Title: From Benjamin Franklin to Dumas, 2 June 1778: résumé
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, June 2. 1778.
I should have sent the Treaty sooner, but that I imagin’d it would have been printed by the Court; As that has not been done, I have had a Copy made out in Manuscript, which you will receive with this. It is for the Grand Pensionary: But you will take the Advice of M. le D. de la V. [duc de La Vauguyon] as to the propriety of delivering it at present, &c.
Your Care and Attention in procuring and communicating Intelligence to us, is very agreable. I am ever, with great Esteem, Your most obedient humble Servant
B Franklin
M. Dumas
